department of the treasur internal_revenue_service washington d c date aug ope bex employer_identification_number legend - l u p p z x dear applicant contact person d number telephone number ull nes d4y a0 dollar_figure -g q y4aud o3-cgy dollar_figure - y9iu7 this letter responds to x‘s request dated date for rulings regarding the consequences under sec_4941 and sec_4942 of the internal_revenue_code of x’s release of assets fram a segregated account into its general funds x is a private_foundation described in sec_501 and sec_509 of the code several decades ago a an individual transferred to x a number of shares of stock in y a business corporation a reserved certain rights to receive income from the shares for certain periods enactment of sec_4943 in required x to dispose_of its holdings in y to facilitate the disposal x and a made an agreement to exchange certain interests in the shares so that each would have fee interests in whole shares about the same time some of the y shares in which both x and a held an interest were sold to the public and the proceeds were placed in escrow the agreement was cleared by the service but the state attorney_general objected on the ground that x‘s interests were undervalued in the agreement a settlement agreement was reached with the attorney_general which called for a certain division of the escrowed funds and shares between x and a with all funds and assets subject_to satisfaction of certain tax_liabilities of a the x received a letter_ruling in clarified by two subsequent rulings the same year from the service which reasoned that the original transfers of shares from a to x created a_trust of which x was trustee and x and a the beneficiaries and that the settlement agreement changed the trustee’s duties but did not terminate the trust the rulings held that the trust was a split-interest trust described in sec_4947 of the code and therefore no chapter provisions applied to the trust that to the extent that x acted as trustee in accepting the distribution under the settlement agreement the amounts received by x would not need to be taken into account in computing x‘s adjusted_net_income under sec_4942 that so long as the escrowed funds received by x under the settlement agreement remained segregated and held in trust use of such funds for the litigation settlement or payment of a’s tax_liabilities would not constitute self-dealing under sec_4941 that the stock received by x as trustee would not be considered as owned by x until actually received by x for its own account and benefit or until the trust ceased to be described in sec_4947 without regard to sec_4947 a c and that upon satisfaction of the trust’s obligations under the settlement agreement the release of remaining assets to x for x’s own account and benefit would not constitute a purchase under sec_4943 of the assets by x or otherwise alter the rulings under the settlement agreement x has maintained a separate_account referred to as the safekeeping account which could be invaded for the payment of additional tax_liabilities if any imposed on a and arising out of the settlement agreement x has complied with the settlement agreement x has taken into account the value of the safekeeping account in its calculation of its annual distributable_amount under sec_4942 of the code after a’s death in a state inheritance_tax controversy developed which was fully resolved in the statute_of_limitations has expired with respect to any income_tax_liability arising out of the settlement agreement and associated transactions and there are no claims against the safekeeping account other than x‘s account which has outlived its purpose and deposit the assets in the funds of x for x's own account and benefit attorney genera consents to it a’s representative has confirmed facts warranting the transaction and the m x proposes to terminate the safekeeping x requests the following rulings merger of the assets from the safekeeping account with the general assets of x will not alter the service‘s prior rulings issued to x referenced above merger of the assets from the safekeeping account with the general assets of x will not constitute an act of self-dealing within the meaning of sec_4941 and will not subject x or its officers or trustees to sec_4941 taxes the release of assets from the safekeeping account into the general assets of x for x’s own account and benefit will not affect x's calculation of its distributable_amount under sec_4942 and therefore will not subject x to an increase in its distributable_amount or otherwise to an excise_tax for failure to distribute income sec_4941 of the code imposes an excise_tax on each act of self-dealing-between a private_foundation and a disqualified_person sec_4941 of the code defines self-dealing as a direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4942 of the code imposes an excise_tax on a private foundation's undistributed_income which has not been timely distributed sec_4942 of the code defines a foundation’s undistributed_income as its distributable_amount less qualifying distributions sec_4942 of the code defines a foundation's distributable_amount as its minimum_investment_return plus amounts described in sec_4942 f c representing recapture of amounts previously claimed as qualifying distributions less certain taxes sec_4942 of the code defines adjusted_net_income for purposes of sec_4942 sec_4943 of the code imposes an excise_tax on the excess_business_holdings of a private_foundation each of the requested rulings is discussed in turn below the service’s rulings in contemplated that the split-interest trust would eventually be terminated and that the proceeds of the trust would be transferred to x for x's own account and benefit of course once the proposed transfer takes place the proceeds will be treated like any other assets of x subject_to the usual rules under chapter of the code x may continue to rely on these rulings as having full force and effect the liquidating transfer of the trust assets into the general assets of x is a mere contribution to x of funds and investment_assets not subject_to any mortgage or similar lien the transaction is undertaken pursuant to the terms of the trust and not for the benefit of any disqualified_person because x is not an operating_foundation under sec_4942 of the code x's adjusted_net_income under sec_4942 is not relevant to determining its distributable_amount or its liability under sec_4942 since x already takes into account the value of the safekeeping account in calculating x’s annual distributable_amount the transfer of assets from the safekeeping account to x’s general account will not affect the calculations accordingly we rule as follows bll merger of the assets from the safekeeping account with the general assets of x will not alter the service’s prior rulings to x referenced above merger of the assets from the safekeeping account with the general assets of x will not constitute an act of self-dealing within the meaning of sec_4941 and will not subject x or its officers or trustees to sec_4941 taxes the selease of assets from the safekeeping account into the general assets of x for x’s own account and benefit will not affect x‘s calculation of its distributable_amount under sec_4942 and therefore will not subject x to an increase in its distributable_amount or otherwise to an excise_tax for failure to distribute income except as we have ruled above we express no opinion as to the tax consequences of the grant under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future tax questions relating to x‘s activities x should a copy of this ruling in its permanent records we are providing the is key district_director a copy of this ruling sincerely yours garland a carter chief exempt_organizations technical branch fad
